DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-29 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19 2020, November 19 2020, September 22 2021, February 15 2022, and June 22 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are directed to the management of the size of different partitions in a cache. The claims require a cache memory divided into at least two portions one for storing metadata of an address space and the other for storing data of the address space. The size of the portion storing metadata is modified based on the prefetching of data into the portion used for storing data.
	Prior art Yu (US 7,873,791) discloses a cache memory containing a meta-data area as well as a data area, as well as prefetching data from the disk to the cache.
Prior art KUTTNER et al. (US 2016/0364146) discloses the use of thin provisioning to dynamically expand and contract a metadata region (which is on the disk rather than in the cache) and a cache to enable the data to be pre-fetched. Thin provisioning provides the expansion and contraction of a region according to the need of space to be allocated and would be different from the claims where it requires the metadata region to be changed based on the prefetching of data into another region.
Prior art CAREY et al. (US 2019/0258579) discloses of a “Fast Tier” area in a hybrid storage drive which has a metadata zone, spillover zone, and fast data zone. The sizes of the zones are configurable at the time the volume is formatted. Differing from the claims the different sizes of the zones are done at the time of formatting as well as the zones not being part of regions in the cache.
Prior art PARK et al. (US 2016/0154750) discloses a prefetch controller increasing and decreasing the size of the prefetch buffer according to a prefetch hit rate. Prior art Ramalingam et al. (US 9,769,030) disclose a criteria optimizer to perform the modification of the prefetch area by changes in size, shape, or orientation. Differing from the claims Park and Ramalingam are disclosing factors to change the size of the prefetched region according to different factors and not the metadata region.
The prior art alone or in combination does not disclose or suggest the allocation of a first portion of the cache to store metadata, a second portion to store cached data, and to further modify the amount of memory allocated to the first portion based upon some metric of data written/prefetched into the second portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136